Citation Nr: 0215082	
Decision Date: 10/28/02    Archive Date: 11/01/02	

DOCKET NO.  00-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for dehydration.

5.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
September 1982.  

This matter arises from a March 2000 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, that denied the benefits 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  A psychiatric disorder, diagnosed as a psychotic disorder 
and manifested by anxiety and depression, did not have its 
onset during military service or within one year following 
the veteran's discharge therefrom.

3.  The veteran does not currently have PTSD.

4.  A chronic disorder manifested by headaches, dizziness, or 
dehydration has not been demonstrated.  

5.  A back disability did not have its onset during the 
veteran's active military service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a psychosis 
and PTSD, was not incurred in, or aggravated by, the 
veteran's active military service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A chronic disability manifested by headaches, dizziness, 
or dehydration was not incurred in, or aggravated by, the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  A back disability was not incurred in, or aggravated by, 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative (if any), and enhanced its duty to assist 
an appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date 
but not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department and regulations of the Department 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
For purposes of this determination, the Board will assume 
that the VCAA is applicable to claims or appeals pending on 
the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was issued a statement of the case, 
as well as supplemental statements of the case, that informed 
her of the evidence used in conjunction with her claims, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  VA also 
obtained reports of the veteran's private medical treatment 
that the veteran had indicated were pertinent to her claims.  
She also was given an opportunity to submit additional 
evidence in support of her claims, and to testify at a 
personal hearing at the RO.  She was informed that if she had 
additional questions, she could pose them by calling the 
toll-free number furnished in the RO's letter dated June 8, 
2001.  Thus, she was provided adequate notice as to the 
evidence needed to substantiate her claims.  The record 
indicates that all relevant evidence has been developed to 
the extent possible, and that all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, because VA has made every attempt to 
complete the record, any further obligation under the VCAA 
for VA to advise the claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the narrow questions 
of law and fact on which this case turns, the Board concludes 
that there is no reasonable possibility that any further 
development could substantiate the claims.




II.  Service Connection for an Acquired Psychiatric Disorder, 
to Include PTSD

The veteran contends that she developed a psychiatric 
disorder, to include PTSD, as a result of military service.  
More specifically, she asserts that she was subjected to 
harassment and sexual assault while on active duty, and that 
these circumstances resulted in a chronic psychiatric 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131.  In the case of a 
psychosis, service connection may be granted if such 
disability is manifested to a compensable degree within one 
year following the veteran's discharge from military service.  
See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for the 
disability claimed if it was noted during military service or 
during any applicable presumptive period, and continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical or lay evidence, if the disability is 
of the type as to which lay evidence is competent to identify 
its existence.  See 38 C.F.R. § 3.303; see also, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

On a pre-service examination, the veteran gave a history of a 
problem with nerves related to her marriage.  She was found 
to be psychiatrically normal on examination and accepted for 
service.  The veteran complained of problems with "nerves" 
during June 1980 while on active duty.  She indicated that 
she was having family problems at that time.  She and her 
husband apparently were losing their home, and she was 
distraught over being separated from her husband and her 
seven-year-old daughter.  However, she indicated that she 
liked the service and that she wanted to finish her four-year 
enlistment.  Situational anxiety was diagnosed.  

In November 1981, the veteran was seen at a branch clinic by 
an enlisted hospitalman 3d class.  She reported she was not 
able to eat or sleep and she experienced insomnia and 
occasional hot flashes.  She also stated she got no exercise 
during her duty day or recreational exercise when off duty.  
The hospitalman noted an assessment of "anxiety neurosis."  
Treatment included medication at bedtime, exercise and 
regular meals.  She was advised to return to the clinic as 
necessary.  The service medical records reflect that the 
veteran was seen on a number of occasions thereafter in 
service for various problems, including a three day 
hospitalization in April 1982; however, there were no further 
references to any psychiatric complaints or findings.  During 
a medical examination conducted in September 1982 in 
conjunction with her discharge from military service, she was 
noted to be normal psychiatrically.

VA evaluated the veteran in November 1982.  On a medical 
history form, she was asked if she had or ever had a list of 
disorders including a nervous disorder or insomnia.  It was 
noted that she denied any medication or hospitalization for 
these complaints.  On clinical evaluation, it was 
specifically noted that she was normal from a psychiatric 
standpoint.

The first evidence of any psychiatric symptomatology 
following military service occurred in March 1993.  At that 
time, the veteran indicated that she felt very nervous and 
anxious, and that she had felt that way for "years."  Xanax 
was prescribed.  In March 1994, a private physician noted 
that the veteran complained of a history of stress, and that 
she was having multiple problems, including eviction from her 
home, her daughter's legal problems, and personal problems 
with her boy friend.  The physician indicated that the 
veteran seemed somewhat anxious when expressing herself.  
Anxiety/depression was diagnosed.  The veteran then underwent 
a psychological evaluation by a private psychologist in 
February 1996.  She complained of childhood sexual abuse, as 
well as physical abuse by a cousin when the veteran was 5 to 
7 years old.  She stated that she had tried to kill herself 
in service.  She made no reference to harassment or other 
events in service, and she did not report reexperiencing any 
event in service.  The examiner diagnosed the veteran as 
suffering from alcohol dependence and a psychotic disorder, 
not otherwise specified.

Although the veteran was noted to be suffering from 
situational anxiety and anxiety neurosis during service, the 
Board finds that the record does not show these diagnoses 
reflected the presence of any chronic psychiatric disability.  
In this regard, the Board notes that the diagnosis of anxiety 
neurosis was not provided by a medical professional indicated 
to have expertise in the diagnosis of mental disabilities, 
but by an enlisted medic.  The Board further points out that 
the weight of this diagnosis is further undermined by the 
fact that there were no findings or analysis to support the 
diagnosis.  Moreover, the service medical records reflect 
that she was specifically advised that if her problem 
continued, she was to return for follow up treatment.  She 
did not.  This obviously speaks to the chronicity of the 
disorder.  The Board concludes that particular weight must be 
given to the fact that she was specifically found to be 
psychiatrically normal at separation from service and again 
on VA clinical evaluation in November 1982.  This 
contemporaneous evidence is entitled to great weight in 
assessing whether a psychiatric disability was present, as 
well as whether the diagnosis of "anxiety neurosis" in 
service represented the presence of a chronic disability.  
The record then contains a very long gap in the clinical 
records between service separation and the first indication 
of post service psychiatric symptoms.  The Board finds that 
the actual contents of the entries in the service medical 
records, the silence of those records as to psychiatric 
manifestations after November 1981, the specific negative 
findings as to her psychiatric status in 1982 and the absence 
of findings of psychiatric pathology for years after service 
all combine to demonstrate clearly that no chronic disability 
was present in service.  

Furthermore, the Board must point out that the most recent 
diagnoses are alcohol dependence and a psychotic disorder; 
these are clearly not the same disorder as the one 
unsupported diagnosis of anxiety neurosis rendered by the 
hospitalman 3d class in service.  The Board additionally 
finds that the statements of medical history provided in the 
context of examination in 1996 are conspicuous for a lack of 
indication of onset of a psychiatric disability in service or 
of continuity of symptoms of a psychiatric disability since 
service.  In this regard, the Board further finds that the 
report of a suicide attempt in service is manifestly not 
supported by the contemporaneous service medical records and 
is entitled to no weight.  Because those statements were 
provided prior to any claim for service connected 
compensation benefits for a psychiatric disability, the Board 
concludes that those statements, apart from the report of the 
alleged suicide attempt, are entitled to great probative 
weight.  Conversely, the Board finds the more recent 
statements to the contrary alleging a psychiatric disability 
of service origins advanced in support of the claim for 
compensation benefits are entitled to very little weight.  In 
passing, the Board further observes that the statements in 
1996 indicated the presence of great trauma and turmoil prior 
to service, but do not refer to alleged events in service now 
claimed apparently as the cause of an alleged PTSD.  
Moreover, it should be noted that despite the veteran's 
claims regarding PTSD, the record contains no diagnosis of 
that disorder.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, as in this case, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b).  The Board concludes that no 
"chronic" psychiatric disease was present in service, a 
psychosis was not manifest within one year thereafter and 
that there is no causal relationship between any remotely 
diagnosed psychiatric disability and service.  No VA medical 
examination or opinion is necessary to decide the case 
because the record does not establish any remaining question 
that requires medical expertise to address.  Because the 
contemporaneous record is clear that no chronic disability 
was present in service and that the claimant was normal from 
a psychiatric standpoint at separation from service and on VA 
evaluation in November 1982, no medical opinion is required 
to resolve whether a current disability is related to 
service.  Moreover, the record shows that the claimant's 
credible evidentiary assertions concerning her psychiatric 
status more proximate to service indicate no continuity of 
symptoms or link between a current disability and service.  
Her more recent statements of medical history to the contrary 
are not credible and the credibility of those statements is 
an adjudicative, not a medical determination.


III.  Service Connection for Headaches, Dizziness, and 
Dehydration

The veteran contends that she developed chronic disabilities 
manifested by headaches, dizziness and dehydration during 
service.  The provisions of 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 are incorporated herein by reference.

Service medical records indicate that the veteran complained 
of headaches and dizziness on a number of occasions during 
military service.  However, these tended to be symptomatic of 
viral infections, late menses, and dehydration as the result 
of heat exposure, coupled with poor diet and fluid intake.  
Again, these apparently resolved without further sequelae 
because the examination conducted in September 1982, in 
conjunction with the veteran's discharge, failed to reflect 
any disorders manifested by headaches, dizziness, or 
dehydration.  

At a VA evaluation in November, the claimant responded to a 
medical history questionnaire that asked whether she had or 
ever had disabilities including dizziness or confusion to 
which she responded no.  She was also asked if she had 
experienced defective hearing, pus or pain in the ears, 
ringing or dizziness and she circled dizziness.  The clinical 
noted she reported dizziness associated with menses.  She 
indicated she had experienced severe headaches, but the 
clinician noted that this was due to possible tension and had 
been present for five years (i.e. since prior to service).  
The clinical evaluation was normal in all relevant respects 
and the diagnosis was well adult physical examination.  

The veteran next complained of dizziness following service in 
December 1991.  Shortly thereafter, she was diagnosed as 
suffering from bronchitis.  Lightheadedness was thought to be 
secondary to hyperventilation.  The remainder of both the 
private and VA medical records fails to reflect a diagnosis 
of a chronic underlying disease related to either headaches, 
dizziness, or dehydration.  Absent evidence of a current 
"disability" associated with any of the symptoms claimed, 
service connection is not warranted.  

IV.  Service Connection for a Back Disability

The veteran contends that she sustained a chronic back 
disability during military service.  She asserts that this 
resulted from either a bicycle accident, a motor vehicle 
accident, or both.  In support of her contention, she 
submitted a statement from her mother, who indicated that she 
was aware that the veteran had been in a bicycle accident in 
1981 and a motor vehicle accident in 1982.  Again, the 
provisions of 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 are 
incorporated herein by reference.

Service medical records do not indicate that the veteran was 
involved in a motor vehicle accident during military service.  
However, these records do indicate that she was involved in 
an accident in September 1980 when the bicycle that she was 
riding side swiped a parked truck.  Records of the incident 
indicate that the veteran complained of left hip "catch" with 
no other significant complaints.  Her left iliac crest was 
tender and bruised, but no fractures were noted following 
X-ray studies.  

A VA evaluation in November 1982 shows the claimant reported 
various musculoskeletal problems, not including a back 
disability and evaluation of the back was normal.  

During an examination by a private physician in February 
1996, the veteran indicated that she had problems with her 
back dating to 1985.  She stated that pain had been 
intermittent until November 1995 at which time the pain 
became constant in nature.  She indicated that she had 
problems with her neck with pain radiating into her arms, and 
that twisting, lifting, or reaching tends to exacerbate the 
pain.  Back and joint pain was diagnosed.  Later, in August 
1998, VA X-ray studies of the veteran's lumbosacral spine 
reflected symmetrical defects of both sacral wings at the 
superior margin of the sacroiliac joint.  These defects were 
presumed to be developmental.  

The foregoing fails to indicate that the veteran sustained 
trauma to any part of her back while in military service.  
Nor does the record indicate that the veteran otherwise 
developed any chronic back disorder while on active duty.  
The Board attaches great probative weight to the examination 
for separation from service and the VA evaluation in November 
1982, both of which demonstrate her back was normal.  By the 
veteran's own statements, problems with her back began in 
1985.  This is three years following her discharge from 
military service.  Moreover, although the veteran has been 
diagnosed with back and joint pain, no chronic "disability" 
of the back has been diagnosed.  This is true, 
notwithstanding the developmental lumbosacral defects noted 
as the result of VA X-ray studies conducted in August 1998.  
Absent evidence linking a chronic back disability to the 
veteran's military service, there is no reasonable basis upon 
which to predicate a grant of the benefit sought on appeal. 

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d. 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b) only requires that  the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).



ORDER

Service connection for an acquired psychiatric disorder, to 
include a psychosis and PTSD, is denied.

Service connection for headaches is denied.

Service connection for dizziness is denied.

Service connection for dehydration is denied.

Service connection for a back disability is denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

